Citation Nr: 0020118	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-00 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected shin splints with stress fracture residuals 
of the left leg.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected shin splints with stress related changes of 
the right tibia and fibula.  

3.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected conditions pursuant to 
38 C.F.R. § 3.324.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from January 1996 to May 
1997.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision of the RO.  

While the veteran requested a hearing on her January 1998 VA 
Form 9, a notation on file indicates that she had canceled 
her hearing in early March 1998.  

In July 1999, the Board remanded this matter for additional 
development of the record.  



REMAND

As noted hereinabove, the Board remanded this matter for 
additional development in July 1999.  At that time, the RO 
was directed to schedule the veteran for a VA examination in 
order to determine the nature and current severity of the 
veteran's service-connected disorders of the legs.  The 
claims folder was to be made available to the examiner for 
review and all indicated testing was to be performed.  

Furthermore, the examiner was to review the service medical 
records so that she/he could identify clinical findings in 
detail and address the applicability of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In addition, the Board specifically pointed out that the 
veteran's prior VA examination did not include x-ray studies 
of the veteran's legs because she was pregnant at that time.  
The remand made a point of indicating that the new 
examination should include x-ray studies to ascertain the 
current severity of the veteran's service-connected 
conditions.  

Based on review of the February 2000 VA examination report 
submitted, the examiner did not have x-ray studies performed 
on the veteran's legs.  The Board also finds that the VA 
examiner did not fully address her complaints referable to 
her legs in opining that the service-connected condition 
"should not limit [her] functional ability" in connection the 
evaluation.  In particular, the veteran has asserted in 
connection with her appeal that she had experienced cramping 
and tingling while working.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the "Court").  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where compliance with 
the remand orders of the Board or the Court has not been 
achieved, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, for these reasons, the veteran must be afforded 
another examination to fully ascertain the current extent and 
severity of her service-connected conditions of the right and 
left legs.  

Again, the Board emphasizes that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 and clinical findings must be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  DeLuca, supra. 

Finally, the Board notes that any pertinent treatment records 
not already on file should be obtained for review prior to 
the examination.  

The matter referable to entitlement to a 10 percent 
evaluation based on multiple noncompensable service 
connection conditions pursuant to 38 C.F.R. § 3.324 also must 
be addressed in medical terms by the VA examination.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
she identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for the service-connected 
shin splints with stress fracture 
residuals of the left leg and shin 
splints with stress related changes in 
the right tibia and fibula since February 
2000.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured, and associate 
them with the claims folder.  

2.  The veteran should be afforded a VA 
examination for the purpose of 
determining the current severity of the 
service-connected disorders of the legs.  
The claims folder should be made 
available to the examiner for review.  
All indicated testing should be 
performed, including x-ray examinations 
and range of motion studies.  The 
examiner should identify all of the 
musculoskeletal symptoms and complaints 
reported by the veteran referable to her 
service-connected disabilities and 
address them in terms of any likely 
impairment of industrial adaptability.  
Specifically, the examiner should state 
whether the service-connected 
disabilities clearly interfere with 
normal employability as discussed by the 
provisions of 38 C.F.R. § 3.324.  The 
examiner again must comment on any 
demonstrated functional loss attributable 
to the service-connected disabilities.  A 
complete rationale for all opinions 
expressed should be provided.  

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claims.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then she and her representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




